Citation Nr: 1100628	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to February 
1972.  The appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2007, the appellant testified at a formal hearing at 
the RO.  The transcript of the hearing has been reviewed and is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the appellant's claims.   

The appellant notified VA that the Veteran was treated at the 
Henry Ford Hospital in March 2006 before his death.  However, the 
record does not contain any treatment records from that facility.  
Therefore, on remand, the RO or AMC should attempt to obtain the 
Veteran's treatment records from the Henry Ford Hospital.  See 
38 C.F.R. § 3.159(e)(2) (2010).


Accordingly, the case is REMANDED for the following action:

1.	Send the appellant VA Form 21-4142, 
Authorization and Consent to Release 
Information, and, if the appellant returns 
the form, attempt to obtain the records 
identified.  If any records are still not 
available, please make specific note of 
that fact in the claims file.

2.  The appellant's claims should then be 
readjudicated, as appropriate.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the appellant.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.      
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


